Case: 2:19-cv-05019-ALM-KAJ Doc #: 26 Filed: 08/16/21 Page: 1 of 3 PAGEID #: 121




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

ANN FRANCIS,                                      :
                                                  : Case No. 2:19-cv-05019
                Plaintiff,                        :
                                                  : CHIEF JUDGE ALGENON L. MARBLEY
           v.                                     :
                                                  : MAGISTRATE JUDGE JOLSON
SUPREME TOUCH HOME HEALTH                         :
SERVICES CORP.,                                   :
                                                  :
                Defendant.                        :

                                             ORDER

       This matter is before the Court on the matter of attorneys’ fees, which this Court held in

abeyance in its April 13, 2021 Order ruling on the parties’ Joint Motion for Settlement Approval.

(ECF No. 25). Plaintiff Ann Francis was employed by Defendant Supreme Touch Home Health

Services Corp. (“Supreme Touch”) from June 2017 through February 2018 as a licensed practical

nurse. (ECF No. 1 ¶¶ 6–7). She filed suit under the Fair Labor Standards Act (“FLSA”) and Ohio’s

wage-and-hour laws, alleging that her employer failed to compensate her for her overtime hours.

(Id. ¶¶ 8, 10, 12, 24–26). The parties resolved the case via a settlement agreement, which this Court

approved in April 2021. (ECF No. 25). Supreme Touch agreed to pay $21,000.00 under the

settlement agreement, of which Ms. Francis would receive $11,000.00 and her counsel would

receive $10,000.00 for fees and costs. (ECF No. 24 at 2). This Court found that the settlement was

fair, reasonable, and adequate. (ECF No. 25). This Court held in abeyance its ruling on attorney’s

fees, however, as it had no lodestar information with which it could perform a cross-check as to

the reasonableness of the attorneys’ fees request. (Id.). This Court may now resolve the outstanding

issue of attorneys’ fees because Plaintiff’s counsel has provided lodestar fee information.




                                                 1
Case: 2:19-cv-05019-ALM-KAJ Doc #: 26 Filed: 08/16/21 Page: 2 of 3 PAGEID #: 122




       The Sixth Circuit has held that an award of attorneys’ fees must be reasonable, meaning it

must be “one that is adequate to attract competent counsel, but . . . [does] not produce windfalls to

attorneys.” Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir. 1999). There are two methods for

determining whether a fee is reasonable: the lodestar method and the percentage-of-the-fund

method. Van Horn v. Nationwide Prop. & Cas. Ins. Co., 436 F. App’x 496, 498 (6th Cir. 2011).

The Sixth Circuit has approved both methods. Rawlings v. Prudential-Bache Prop., Inc., 9 F.3d

513, 515–16 (6th Cir. 1993). When using the percentage-of-the-fund-method, courts in this Circuit

generally approve awards that are one-third of the total settlement. See, e.g., Rotuna v. W.

Customer Mgmt. Grp., LLC, 4:09CV1608, 2010 WL 2490989, at *8 (N.D. Ohio June 15, 2020).

The lodestar represents the number of hours spent by counsel, multiplied by reasonable rates. See

Reed, 179 F.3d at 471. A district court has discretion to select which method is appropriate in light

of the “unique characteristics of class actions in general, and of the unique circumstances of the

actual cases before them.” Van Horn, 436 F. App’x at 498. The party seeking attorneys’ fees bears

the burden of documenting entitlement to an award. Reed, 179 F.3d at 472.

       Under the percentage of the fund method, whereby counsel is typically awarded one-third

of the overall settlement amount, Plaintiff’s counsel would be awarded $7,000.00. By contrast,

under the lodestar method, Plaintiff’s counsel would seek $17,017.50 at a lodestar multiplier of

1.0. Plaintiff’s counsel submitted detailed lodestar information for his 50.90 hours expended in

this case and avers that he did not include the time spent after preparing the initial Rule 26(f) plan,

meaning the lodestar is underinclusive of time spent negotiating the settlement and preparing

settlement documents. (See Ex. 1). This Court finds that a percentage of the fund approach is most

appropriate here and approves an award of $8,994.00 in attorney’s fees; the remaining $1,006.00

sought in attorney’s fees shall be paid to Ms. Francis, allowing her to recover her actual monetary



                                                  2
Case: 2:19-cv-05019-ALM-KAJ Doc #: 26 Filed: 08/16/21 Page: 3 of 3 PAGEID #: 123




damages of $12,006.00 (See Ex. 1). Counsel’s original fee request was for approximately 47

percent of the overall settlement amount and this Court is approving an award of 42 percent of the

overall settlement fund, an above-average percentage which accounts for the success of Plaintiff’s

counsel in his representation of Ms. Francis. A review of Plaintiff’s counsel’s lodestar supports

the reasonableness of his fee request given the circumstances of this case, the value of benefit

provided to his client, the value of services on an hourly basis, and the skill of counsel. Castillo v.

Morales, No. 2:12-cv-650, 2015 WL 13021899, at *6 (S.D. Ohio Dec. 22, 2015) (citing Ramey v.

Cincinnati Enquirer, Inc., 508 F.2d 1188, 1196 (6th Cir. 1974)). For these reasons, the Court finds

the balance of factors weighs in favor of GRANTING WITH MODIFICATIONS the proposed

attorneys’ fees and costs.

       For the reasons stated above, the Court GRANTS WITH MODIFICATIONS the

Plaintiff’s request for attorneys’ fees contained in the earlier Joint Motion for Settlement Approval

(ECF No. 24), which it previously held in abeyance (ECF No. 25). Plaintiff’s counsel is hereby

awarded $8,994.00 in attorney’s fees.

       IT IS SO ORDERED.


                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: August 16, 2021




                                                  3
